SWAN, Circuit Judge
(dissenting).
I think the order expunging the claim should be affirmed on the ground that Rod-man, who executed the purported assignment as president of Natural, had no authority to act on the corporation’s behalf. It is true that consideration is unnecessary to validate an assignment “In writing and signed by the assignor.” N. Y. Personal Property Law, § 33, subd. 4. But the assignment upon which the appellants based their claim was not signed by the assignor but by one who purported to act as an agent of the assignor. To establish their right as assignees the appellants had to prove that the agent possessed authority, either actual or apparent, to act on behalf of his principal. Rodman testified that he had no actual authority to execute the assignment and that the only consideration given by the assignees was the delivery by Rice to Rod-man personally of shares of stock which Rodman wanted in order to enable him to put through a reorganization of Natural. *944Assuming that there was a valid debt owed by the bankrupt to Natural, Rodman as president of Natural had neither actual nor apparent authority to give away this corporate asset or to sell if for his own advantage.
Because the record leaves it uncertain whether Rodman was the sole stockholder of Natural at the date of the assignment, and whether at that date Natural had creditors who might be defrauded by the assignment of the claim to the appellants, my brothers think the cause should be remanded for findings on those subjects. The appellants never presented their case on the theory that the corporate entity should be disregarded, and the debt owed by the bankrupt treated as a debt owed to Rod-man personally which he assigned as principal. Had they made allegations to that Effect they would have lost the case for failure to carry the burden of proving them. When there is a ground (lack of authority in Rodman to assign Natural’s claim) adequate to sustain the judgment on the issues presented by the pleadings and proof, I see no good reason for this court to make over the case and send it back for trial on a theory neither alleged nor proved by title appellants.